


Exhibit 10.4


EXECUTION VERSION




JOINDER AGREEMENT
(Second Lien Guaranty Agreement)


THIS JOINDER AGREEMENT (Second Lien Guaranty Agreement), dated as of June 30,
2015 is delivered pursuant to Section 4.15 of the Second Lien Guaranty Agreement
dated as of October 1, 2012, among FULL HOUSE SUBSIDIARY, INC., a Delaware
corporation, FULL HOUSE SUBSIDIARY II, INC., a Nevada corporation, GAMING
ENTERTAINMENT (INDIANA) LLC, a Nevada limited liability company, GAMING
ENTERTAINMENT (NEVADA), LLC, a Nevada limited liability company, STOCKMAN’S
CASINO, a Nevada corporation, SILVER SLIPPER CASINO VENTURE LLC, a Delaware
limited liability company and the other entities from time to time party thereto
as Guarantors in favor of ABC FUNDING, LLC, as administrative agent for the
Lender Parties referred to therein (as amended, restated, supplemented or
modified from time to time, the “Guaranty Agreement”). Capitalized terms used
herein but not defined herein are used herein with the meaning given them in the
Guaranty Agreement.


By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 4.15 of the Guaranty Agreement, hereby becomes a party to the
Guaranty Agreement as a Guarantor thereunder with the same force and effect as
if originally named as a Guarantor therein.


The undersigned expects to realize direct and indirect benefits as the result of
the availability of the aforementioned credit facilities to the Borrower.


The undersigned hereby represents and warrants that each of the representations
and warranties contained in or incorporated into the Guaranty Agreement
applicable to it is true and correct in all material respects on and as the date
hereof as if made on and as of such date. This Joinder Agreement shall be
governed by, construed and enforced in accordance with, the internal law of the
State of New York without reference to conflicts of law rules other than Section
5-1401 of the General Obligations Law of the State of New York except that
matters concerning the validity and perfection of a security interest shall be
governed by the conflict of law rules set forth in the UCC. The undersigned
hereby consents to the application of New York civil law to the construction,
interpretation and enforcement of this Joinder Agreement, and to the application
of New York civil law to the procedural aspects of any suit, action or
proceeding relating thereto, including, but not limited to, legal process,
execution of judgments and other legal remedies.


This Joinder Agreement may be executed in any number of identical counterparts,
any set of which signed by all the parties hereto shall be deemed to constitute
a complete, executed original for all purposes. Transmission by facsimile, “PDF”
or similar electronic format of an executed counterpart of this Joinder
Agreement shall be deemed to constitute due and sufficient delivery of such
counterpart.


[Signature page follows.]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first written above.


 
RICHARD AND LOUISE JOHNSON, LLC
 
a Kentucky limited liability company
 
 
By:
/s/ Daniel R. Lee
Name:
Daniel R. Lee
Title:
President







ACKNOWLEDGED AND AGREED
as of the date of this Joinder Agreement
first above written
 
 
ABC FUNDING, LLC,
as Administrative Agent
 
 
By:
/s/ James Freeland
Name:
James Freeland
Title:
Authorized Signatory





